      Case 1:20-cv-10491-PBS Document 10 Filed 04/17/20 Page 1 of 9



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

___________________________________
                                       )
AGUSTIN RUBIO-SUAREZ,                  )
                                       )
           Petitioner,                 )
                                       )           Civil Action
v.                                     )           No. 20-10491-PBS
                                       )
THOMAS HODGSON,                        )
                                       )
          Respondent.                  )
______________________________         )


                                 ORDER

                            April 17, 2020

Saris, D.J.

     Petitioner Agustin Rubio-Suarez brought a habeas petition

seeking relief pursuant to this Court’s declaratory judgment in

Brito v. Barr, 415 F. Supp. 3d 258 (D. Mass. 2019) (“Brito”).

Petitioner argues that his immigration bond hearing did not meet

due process standards because the Government’s evidence

regarding dangerousness was “insufficient as a matter of law.”

Dkt. No. 1 at 1. Petitioner claims he was prejudiced by this

error and so is entitled to release from custody or a new bond

hearing.

     Respondent has moved to dismiss the petition for lack of

subject-matter jurisdiction. (Docket No. 8). Respondent argues

that the petition impermissibly challenges the discretionary


                                   1
      Case 1:20-cv-10491-PBS Document 10 Filed 04/17/20 Page 2 of 9



determination of an immigration judge. For the reasons stated

below, the Court hereby DENIES the Respondent’s motion to

dismiss (Docket No. 8) and DENIES the petition (Docket No. 1).

                            LEGAL FRAMEWORK

    Under 8 U.S.C. § 1226(a), “an alien may be arrested and

detained pending a decision on whether the alien is to be

removed from the United States.” After ICE makes the initial

decision to detain an alien, the alien may request a bond

hearing in immigration court at any time before a removal order

becomes final. 8 C.F.R. § 236.1(d)(1). In Pensamiento v.

McDonald, the Court held that constitutional due process

“requires placing the burden of proof on the government in

§ 1226(a) custody redetermination hearings.” 315 F. Supp. 3d

684, 692 (D. Mass. 2018).

    In a subsequent class action, Brito v. Barr, the Court

entered the following declaratory judgment:

          [A]liens detained pursuant to 8 U.S.C. § 1226(a)
    are entitled to receive a bond hearing at which the
    Government must prove the alien is either dangerous by
    clear and convincing evidence or a risk of flight by a
    preponderance of the evidence and that no condition or
    combination of conditions will reasonably assure the
    alien’s future appearance and the safety of the
    community. At the bond hearing, the immigration judge
    must evaluate the alien’s ability to pay in setting
    bond above $1,500 and must consider alternative
    conditions of release, such as GPS monitoring, that
    reasonably assure the safety of the community and the
    alien’s future appearances.



                                   2
        Case 1:20-cv-10491-PBS Document 10 Filed 04/17/20 Page 3 of 9



415 F. Supp. 3d at 271. The Court held that class members who

had received an unlawful hearing could seek relief by “show[ing]

prejudice via an individual habeas petition.” Brito v. Barr, 395

F. Supp. 3d 135, 148 (D. Mass. 2019).

                                   FACTS

     The following facts are undisputed, except where stated

otherwise.

     Petitioner is a citizen of Mexico. Petitioner alleges that

he entered the United States in early 2010, while Respondent

claims he entered the United States in March 2012. Petitioner

resides in Springfield, Massachusetts with his long-term partner

and their two U.S. citizen children. Petitioner operates a

roofing company.

     Petitioner was arrested and cited multiple times between

2012 and 2020. Petitioner has been held in immigration detention

since January 3, 2020. He received a bond hearing on March 4,

2020.

     At the hearing, the Immigration Court placed the burden of

proof upon the Government. The Government presented Petitioner’s

Record of Deportable/Inadmissible Alien (“I-213 Form”), results

from national databases, and three police reports. The first

police report, from September 2019, alleged Assault and Battery

on the Petitioner’s longtime partner. According to the report,

the Petitioner attempted to pull his partner out of her car

                                     3
      Case 1:20-cv-10491-PBS Document 10 Filed 04/17/20 Page 4 of 9



during an argument. The partner fled, contacted the police, and

allegedly informed the police that the Petitioner had “a history

of physical with her.” Docket No. 1-3 at 7. The Government

represented at the bond hearing that the case remained open,

although the case had been dismissed in December 2019 after

Petitioner’s partner asserted her Fifth Amendment rights.

    The second police report, from May 2019, alleged Assault in

the Third Degree arising from a fight among a group of men

outside of a sandwich shop. According to the report, the

Petitioner and other individuals repeatedly struck another man.

The Government represented at the bond hearing that the case

remained open, although the case had been nolle prossed in

January 2020.

    The third police report, from May 2018, alleged that the

Petitioner was driving under the influence of alcohol.

Petitioner now argues that this case will be dismissed and

remains open only because ICE failed to transport him to state

court on his January 2020 court date.

    At the bond hearing, the Government also stated that the

Petitioner had a conviction from a prior Operating Under the

Influence (OUI) but provided no evidence to support the

allegation.

    As rebuttal, the Petitioner provided docket sheets

indicating that the September 2019 charge had been dismissed and

                                   4
      Case 1:20-cv-10491-PBS Document 10 Filed 04/17/20 Page 5 of 9



the May 2019 charge had been nolle prossed. Petitioner also

provided evidence of his community involvement and an affidavit

in support from his partner. Finally, Petitioner argued that the

police reports provided by the Government were insufficient as a

matter of law to establish dangerousness by clear and convincing

evidence.

    At the conclusion of the hearing, the immigration judge

found that the Government met its burden to show that Petitioner

was a danger to the community and that no conditions of release

could reasonably assure the safety of the community.

                              DISCUSSION

    Respondent argues that the Court should dismiss the

petition for lack of subject-matter jurisdiction, because the

petition seeks judicial review of an immigration judge’s

discretionary decision. Petitioner responds that this Court has

jurisdiction to determine whether, as a matter of law, certain

types of evidence can establish dangerousness under a clear and

convincing standard at an immigration bond hearing.

Specifically, Petitioner argues that “police reports for

dismissed and pending cases” cannot constitute clear and

convincing evidence of dangerousness at such hearings,

regardless of the contents of the reports. Dkt. No. 9 at 3-4.




                                   5
        Case 1:20-cv-10491-PBS Document 10 Filed 04/17/20 Page 6 of 9



  I.     Subject-Matter Jurisdiction

       Federal courts generally do not have jurisdiction to review

“discretionary judgment[s] regarding the application of” 8

U.S.C. § 1226. 8 U.S.C. § 1226(e); see also id. (“No court may

set aside any action or decision . . . under this section

regarding the detention or release of any alien or the grant,

revocation, or denial of bond or parole.”); Demore v. Kim, 538

U.S. 510, 518-22 (2003).

       However, courts may consider habeas petitions arguing that

“the exercise of discretion in denying bond was so arbitrary

that it would offend fundamental tenets of due process.” See

Diaz Ortiz v. Smith, 384 F. Supp. 3d 140, 144 (D. Mass. 2019)

(citation omitted). Courts may also consider petitions arguing

that the type of evidence presented at a bond hearing “‘could

not – as a matter of law – have supported’ the immigration

judge’s decision to deny bond.” Id. at 143 (quoting Hechavarria

v. Whitaker, 358 F. Supp. 3d 227, 240 (W.D.N.Y. 2019)); see also

Henry v. INS, 74 F.3d 1, 4 (1st Cir. 1996) (“Adjudicatory

tribunals can exceed grants of discretion – even ringing grants

of broad, essentially standardless discretion - . . . by

attaching weight to a factor that does not appropriately bear on

the decision.”).

       The Court has jurisdiction to address Rubio-Suarez’s

petition, insofar as he argues that the type of evidence

                                     6
        Case 1:20-cv-10491-PBS Document 10 Filed 04/17/20 Page 7 of 9



presented at his bond hearing could not, as a matter of law,

have supported the immigration judge’s decision to deny bond.

  II.    Use of Police Reports to Establish Dangerousness

    Petitioner argues that, as a matter of law, “police reports

for dismissed and pending cases” can never establish clear and

convincing evidence of dangerousness in an immigration bond

hearing. The Court disagrees.

    Immigration judges may consider evidence of criminal

activity such as criminal complaints and arrests, even if they

did not result in convictions. Henry, 74 F.3d at 6. While the

“mere fact of prior arrests not yet having led to convictions

[is] supported at most by probable cause,” evidence related to

prior arrests can be weighed in making a dangerousness

determination. See United States v. Robinson, 820 F. Supp. 2d

146, 150 & n.3 (D. Mass. 2011) (emphasis added); see also Henry,

74 F.3d at 6 (“[W]hile an arrest, without more, is simply an

unproven charge, the fact of the arrest, and its attendant

circumstances, often have probative value in immigration

proceedings.”). Hearsay can be considered during immigration

proceedings, though “[h]ighly unreliable hearsay might raise due

process problems.” See Yongo v. INS, 355 F.3d 27, 30-31 (1st

Cir. 2004).

    At Petitioner’s bond hearing, the Government presented not

only the fact of Petitioner’s prior arrests, but also police

                                     7
      Case 1:20-cv-10491-PBS Document 10 Filed 04/17/20 Page 8 of 9



reports regarding those arrests. Petitioner has not argued that

the hearsay evidence within the reports was so inherently

unreliable that its use violated due process. Rather, Petitioner

argues that, categorically and as a matter of law, evidence

within police reports for dismissed and pending charges can

never establish dangerousness under a clear and convincing

standard. Petitioner cites no controlling precedent for this

position. Cf. United States v. Brunette, 839 F. Supp. 2d 449,

453 & n.3 (D. Mass. 2012) (holding government had not

established dangerousness where it merely proffered the fact of

defendants’ indictment, with no supporting evidence, hearsay or

otherwise, regarding the alleged conduct). Accordingly,

Petitioner has not established that the Immigration Court’s use

of “police reports for pending and dismissed charges” to assess

dangerousness constituted error as a matter of law.1

                              CONCLUSION

     The Respondent’s motion to dismiss for lack of subject-

matter jurisdiction (Docket No. 8) is DENIED, as this Court may

determine whether Petitioner’s bond hearing violated his due

process rights. However, Petitioner has failed to demonstrate



1
 The Government concedes that administrative exhaustion is not
statutorily required in this case. Dkt. No. 8 at 13. The Court
declines to consider the parties’ exhaustion-related arguments,
given the above holding regarding Petitioner’s due process
challenge.
                                   8
      Case 1:20-cv-10491-PBS Document 10 Filed 04/17/20 Page 9 of 9



that such a violation occurred. The petition for a writ of

habeas corpus (Docket No. 1) is accordingly DENIED.



SO ORDERED.



                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 United States District Judge




                                   9
